STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

JOYCE COLLINS NO. 2022 CW 1095

VERSUS

AUBREY SWEEZY, BERKSHIRE

HATHAWAY HOMESTATE INSURANCE

COMPANY, AND STATE FARM OCTOBER 28, 2022
MUTUAL AUTOMOBILE INSURANCE

 

 

COMPANY

In Re: Lindsey's Trucking, LLC and Berkshire Hathaway
Homestate Insurance Company, applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 682123.

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DISMISSED. This writ application is dismissed pursuant
to the motion from counsel for relators advising that the matter
has settled, they no longer wish to seek review of the lower

court’s ruling, and have requested a dismissal of this writ
application.

JEW

AHP

WIL

COURT OF APPEAL, FIRST CIRCUIT

A.Snl)

DEPUTY CLERK OF COURT

FOR THE COURT